Citation Nr: 1102539	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-11 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of Department of Veterans Affairs (VA) 
educational assistance benefits in the calculated amount of 
$546.60 was validly created.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The 
Veteran has appealed the validity of the debt.

The record shows that, in April 2009, the Veteran 
requested a waiver of indebtedness in the amount of 
$3,687.60.  This issue has not been adjudicated by the 
agency of original jurisdiction in the first instance and, 
therefore, is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran submitted additional pertinent evidence following 
issuance of the Statement of the Case dated December 2008.  The 
Veteran believes that this evidence supports his claim that the 
debt of $546.60 is not valid.  The evidence includes copies of 
his flight lesson plans and invoices of the California Flight 
Academy.  The appellant contends that the evidence shows that he 
was a student in March 2006 and, therefore, he did not receive an 
overpayment of educational benefits for the period of March 1 to 
31, 2006.

Because the Veteran has not waived his right to have the RO 
consider this evidence in the first instance, remand for 
consideration of the evidence by the RO is required.  38 C.F.R. § 
20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the recent 
additional evidentiary submissions and, with 
consideration thereof, readjudicated the 
claim.

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the Veteran and any 
representative, should be furnished a 
Supplemental Statement of the Case and given 
the opportunity to respond thereto.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


